Title: To James Madison from Daniel Carroll, 9 April 1792
From: Carroll, Daniel
To: Madison, James


My dear Sir,George Town Apl. 9th. 1792
Your favor of the 1st Instant came to hand—since which I have heard that the Assumpsition [sic] has been rejected by yr. House. I wish this may not turn out as you mention mere ceremony. I conclude the monied interest will have it a Law. In that case what has been done will only tend to prolong yr. sessions, and irritate the more on the Conclusion. I presume you can now have some idea of the time Congress will rise. Let me know, & what you intend to do with yrself after that event.
Mr Johnson is now here with me, far from being well, I do not imagine he can proceed to S Carolina to the approaching federal Courts. We expect Doer Stuart to day.
When I see you we shall have many things to say, if it shoud be thought worth entering on what has pass’d here. I fear by accounts from France for the fate of that Country from internal divisions. How horrid is their situation in the W Indies? Let us console ourselves, & hope for the best. I am, My dear Sir, Yrs. Affecty.
Danl. Carroll.
P. S. Yrs. & Mr Carrolls of the 6th just Came to hand. Mr Johnson joins in Comps. to you & him. We participate in the pleasure of the Presidents rejection of the Representation Bill.
